Exhibit 10.3

SERIES B WARRANT AGREEMENT

THIS SERIES B WARRANT AGREEMENT (“Agreement”) dated as of February 9, 2018 is
between Ditech Holding Corporation (f/k/a Walter Investment Management Corp.), a
Maryland corporation, (“Company”), and Computershare Inc., a Delaware
corporation, and its wholly-owned subsidiary, Computershare Trust Company, N.A.,
a federally chartered trust company (collectively the “Warrant Agent”).

WHEREAS, the Company has filed a voluntary petition for relief under chapter 11
of the United States Code in the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court) to pursue a Chapter 11 Plan (as
amended from time to time, the “Plan”), which Plan was approved by the
Bankruptcy Court on January 18, 2018 and provides, among other things, that the
Company shall issue the holders of Convertible Notes and the Existing
Shareholders (each as defined in the Plan) Warrants (the “Warrants”), entitling
the holders thereof or their registered permitted assigns to purchase shares of
the Company’s Common Stock, par value $0.01 per share (the “Common Stock”);

WHEREAS, the Company has engaged the Warrant Agent to act on behalf of the
Company and the Warrant Agent is willing to so act, in connection with the
issuance, registration, transfer, exchange and exercise of the Warrants; and

WHEREAS, the Company desires to provide for the form and provisions of the
Warrants, the terms upon which they shall be issued and exercised, and the
respective rights, limitation of rights, and immunities of the Company, the
Warrant Agent, and the holders of the Warrants.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

1. Appointment of Warrant Agent. The Company hereby appoints the Warrant Agent
to act as agent for the Company for the Warrants, and the Warrant Agent hereby
accepts such appointment and agrees to perform the same in accordance with the
express terms and conditions set forth in this Agreement.

2. Warrants.

2.1. Issuance of Warrant. On the Effective Date (as defined in the Plan) or a
date that is as soon as reasonably practicable after the Effective Date, the
Warrants shall be issued by the Company in the amounts and to the recipients
specified in the Plan. Each Warrant entitles the registered holder, upon proper
exercise during the Exercise Period and payment of the Exercise Price, to
receive from the Company, subject to the adjustments provided in Section 4
hereof, one share of Common Stock at the Exercise Price.

2.2. Form of Warrant. The Warrants shall be issued in the form of (i) one or
more global warrant certificates (the “Global Warrant Certificates”)
substantially in the form of Exhibit A-1 and/or (ii) in the form of book-entry
registration on the books and records of the Warrant Agent (“Direct Registration
Warrants”) reflected on statements issued by the Warrant Agent from time to time
to the holders thereof reflecting such book entry position (the “Warrant
Statements”); provided that any Direct Registration Warrants that are not
subject to any vesting



--------------------------------------------------------------------------------

requirements or transfer restrictions under applicable securities laws may be
exchanged at any time for a beneficial interest in a Global Warrant Certificate
representing a corresponding number of Warrants, in accordance with Section 5.4
hereof and the applicable procedures of The Depository Trust Company or any
successor thereof (the “Depository”) and the Warrant Agent. The Company shall
cause to be issued to the Depository or any successor thereof (the “Depository”)
one or more Global Warrant Certificates evidencing Warrants that are not Direct
Registration Warrants. The Global Warrant Certificates and Warrant Statements
may bear such appropriate insertions, omissions, substitutions and other
variations as are required or permitted by this Agreement, and may have such
letters, numbers or other marks of identification and such legends or
endorsements placed thereon as may be required to comply with the rules and
regulations of the Depository in the case of the Global Warrant Certificates,
with any law or with any rules made pursuant thereto or with any rules of any
securities exchange or as may be determined, consistently herewith and
reasonably acceptable to the Warrant Agent, by (i) in the case of Global Warrant
Certificates, the Appropriate Officers executing such Global Warrant
Certificates, as evidenced by their execution of the Global Warrant Certificates
and (ii) in the case of Warrant Statements, any Appropriate Officer.

2.3. Execution of Warrants. Global Warrant Certificates shall be signed by, or
bear the facsimile signature of, the Chairman of the Board, Chief, Executive
Officer, President, Chief Financial Officer, Treasurer or any Vice President (or
higher or equivalent officer) (“Appropriate Officer”) of the Company. In the
event the person whose facsimile signature has been placed upon any Warrant
shall have ceased to serve in the capacity in which such person signed the
Warrant before such Warrant is issued, it may be issued with the same effect as
if he or she had not ceased to be such at the date of issuance.

2.4. Effect of Countersignature. Except with respect to Direct Registration
Warrants, unless and until a Global Warrant Certificate is countersigned by the
Warrant Agent pursuant to this Agreement, any Warrants represented thereby shall
be invalid and of no effect and may not be exercised by the holder thereof.

2.5. Registration.

2.5.1. Warrant Register. The Warrant Agent shall maintain books (“Warrant
Register”) in which it shall register any Global Warrant Certificates or Direct
Registration Warrants and exchanges and transfers of outstanding Warrants in
accordance with the procedures set forth in Section 5 hereof. Prior to due
presentment for registration of transfer or exchange of any Warrant, the Company
and the Warrant Agent may deem and treat the person in whose name such Warrant
is then registered in the Warrant Register (“registered holder”) as the absolute
owner of such Warrant and of each Warrant represented thereby (notwithstanding
any notation of ownership or other writing on a Global Warrant Certificate made
by anyone other than the Company or the Warrant Agent), for the purpose of any
exercise thereof, and for all other purposes, and neither the Company nor the
Warrant Agent shall be affected by any notice to the contrary.

3. Terms and Exercise of Warrants

3.1. Exercise Price. On the Effective Date (or upon the date of issuance of the
Warrants if issued after the Effective Date), the exercise price for the
Warrants shall be $28.25 per share of Common Stock (subject to adjustments
pursuant to Section 4 hereof, the “Exercise Price”).

 

2



--------------------------------------------------------------------------------

3.2. Duration of Warrants. A Warrant may be exercised only during the period
(“Exercise Period”) commencing February 9, 2018 and ending on February 9, 2028
(“Expiration Date”). Each Warrant that is not exercised on or before the
Expiration Date shall become void, and all rights thereunder and all rights in
respect thereof under this Agreement shall cease at the close of business on the
Expiration Date.

3.3. Exercise of Warrants.

3.3.1. Manner of Exercise; Payment. All or any of the Warrants represented by a
Global Warrant Certificate or in the form of Direct Registration Warrants may be
exercised during the Exercise Period by the registered holder thereof during
normal business hours on any Business Day, by delivering (A) written notice of
such election (“Warrant Exercise Notice”) to exercise the Warrants to the
Company and the Warrant Agent at the addresses set forth in Section 8 hereof no
later than 5:00 p.m., New York City time, on the Expiration Date, which Warrant
Exercise Notice shall be (i) substantially in the form set forth in Exhibit A-2
in the case of Warrants represented by a Global Warrant Certificate and
(ii) substantially in the form set forth in Exhibit A-3 in the case of Direct
Registration Warrants; and (B) if such Warrants are represented by a Global
Warrant Certificate, by no later than 5:00 p.m., New York City time, on the
Business Day immediately prior to the date that is three Business Days after a
Warrant Exercise Notice is delivered, such Warrants to the Warrant Agent (by
book-entry transfer through the facilities of the Depository). The documents
referred to in clauses (A) and (B) of the immediately preceding sentence shall
be accompanied by payment in full of the Exercise Price together with any
applicable taxes and governmental charges for each Warrant being exercised as
follows:

(a) by bank wire transfer in immediately available funds to the order of the
Warrant Agent; or

(b) on a cashless basis, by surrendering the Warrants for that number of shares
of Common Stock equal to the quotient obtained by dividing (x) the product of
the number of shares of Common Stock underlying the Warrants, multiplied by the
Fair Market Value (as defined below) less the Exercise Price by (y) the Fair
Market Value (the “Cashless Exercise Ratio”).

“Fair Market Value” shall mean:

(i) if the Common Stock is traded on a securities exchange, the value shall be
deemed to be an amount equal to the sum of 1/30th of the Volume Weighted Average
Price (defined below) of the Common Stock for each of the thirty (30) trading
days preceding the date on which the exercise form is submitted in connection
with the exercise of the Warrant;

 

3



--------------------------------------------------------------------------------

(ii) if the Common Stock is actively traded over-the-counter, the value shall be
deemed to be the closing bid prior to the exercise form being submitted in
connection with the exercise of the Warrant; or

(iii) if there is no active public market at the time the exercise form is
submitted in connection with the exercise of the Warrant (as is reasonably
determined in good faith by the Company’s Board of Directors), the value shall
be the fair market value thereof, as determined in good faith by the Company’s
Board of Directors.

“Volume Weighted Average Price” per share of Common Stock on any trading day
means the per share volume-weighted average price on The New York Stock Exchange
as displayed under the heading “Bloomberg VWAP” on Bloomberg page
“LEE<equity>VAP” (or any successor page thereto) in respect of the period from
the scheduled open of trading until the scheduled close of trading on the
primary trading session on such trading day and will be determined without
regard to after-hours trading or any other trading outside of the regular
trading session.

The company shall calculate and transmit to the Warrant Agent, and the Warrant
Agent shall have no obligation under this Agreement to calculate, the Cashless
Exercise Ratio. The number of shares of Common Stock to be issued on such
exercise will be determined by the Company (with written notice thereof to the
Warrant Agent) using the formula set forth in Section 3.3.1(b), the Warrant
Agent shall have no duty or obligation to investigate or confirm whether the
Company’s determination of the number of shares of Common Stock to be issued on
such exercise, pursuant to this Section 3.3.1, is accurate or correct.

All funds received by the Warrant Agent under this Agreement that are to be
distributed or applied by the Warrant Agent in the performance of the services
hereunder (the “Funds”) shall be held by the Warrant Agent for the benefit of
the Company, as agent for the Company and deposited in one or more bank accounts
to be maintained by the Warrant Agent for the benefit of the Company, in its
name as agent for the Company. Until paid pursuant to the terms of this
Agreement, the Warrant Agent will hold the Funds through such accounts in:
deposit accounts of commercial banks with Tier 1 capital exceeding $1 billion or
with an average rating above investment grade by S&P (LT Local Issuer Credit
Rating), Moody’s (Long Term Rating) and Fitch Ratings, Inc. (LT Issuer Default
Rating) (each as reported by Bloomberg Finance L.P.). The Warrant Agent shall
have no responsibility or liability for any diminution of the Funds that may
result from any deposit made by the Warrant Agent in accordance with this
paragraph, including any losses resulting from a default by any bank, financial
institution or other third party. The Warrant Agent may from time to time
receive interest, dividends or other earnings in connection with such deposits.
The Warrant Agent shall not be obligated to pay such interest, dividends or
earnings to the Company.

The Warrant Agent shall forward funds received for warrant exercises as promptly
as practicable after receipt thereof and in any event not later than the fifth
business day of the following month by bank wire transfer to an account
designated by the Company.

 

4



--------------------------------------------------------------------------------

3.3.2. Cost Basis Information. In the event of a cash exercise, the Company
hereby instructs the Warrant Agent to record cost basis for newly issued shares
as reasonably determined by the Company prior to processing. In the event of a
cashless exercise, the Company shall provide cost basis for shares issued
pursuant to a cashless exercise at the time the Company provides the Cashless
Exercise Ratio to the Warrant Agent pursuant to Section 3.3.1

3.3.3. Issuance of shares of Common Stock. As soon as practicable after the
exercise of any Warrant and the clearance of the funds in payment of the
Exercise Price (if any), the Company shall issue to the registered holder of
such Warrant the number of shares of Common Stock to which he, she or it is
entitled, registered in such name or names as may be directed by him, her or it
(or, if such Common Stock is then issued in book-entry form only, registered on
the books and records of the registrar and transfer agent therefor in such name
or names as may be directed by him, her or it). Notwithstanding the foregoing,
in no event will the Company be required to net cash settle the Warrant
exercise. If fewer than all of the Warrants evidenced by a Global Warrant
Certificate surrendered upon the exercise of Warrants are exercised at any time
prior to the Expiration Date, the Warrant Agent shall cause a notation to be
made to the records maintained by the Depository.

3.3.4. Valid Issuance. All shares of Common Stock issued upon the proper
exercise of a Warrant in conformity with this Agreement shall be validly issued,
fully paid and nonassessable.

3.3.5. Date of Issuance. Each person in whose name any such shares of Common
Stock are issued shall for all purposes be deemed to have become the holder of
record of such shares on the date on which the Warrant was surrendered and
payment of the Exercise Price was made, irrespective of the date of issuance of
the shares of Common Stock in respect thereof, except that, if the date of such
surrender and payment is a date when the share transfer books of the Company are
closed, such person shall be deemed to have become the holder of such shares at
the close of business on the next succeeding date on which the share transfer
books are open.

4. Adjustments.

4.1. Stock Dividends; Stock Split. If after the date hereof, the number of
outstanding shares of Common Stock is increased by a stock dividend payable in
shares of Common Stock, or by a stock split of shares of Common Stock, or other
similar event, then, on the effective date of such stock dividend, split up or
similar event, the number of shares of Common Stock issuable on exercise of each
Warrant shall be increased in proportion to such increase in outstanding shares
of Common Stock.

4.2. Aggregation of Shares. If after the date hereof, the number of outstanding
shares of Common Stock is decreased by a consolidation, combination, reverse
stock split or reclassification of shares of Common Stock or other similar
event, then, on the effective date of such consolidation, combination, reverse
stock split, reclassification or similar event, the number of shares of Common
Stock issuable on exercise of each Warrant shall be decreased in proportion to
such decrease in outstanding shares of Common Stock.

 

5



--------------------------------------------------------------------------------

4.3. Adjustments in Exercise Price. Whenever the number of shares of Common
Stock purchasable upon the exercise of the Warrants is adjusted, as provided in
Sections 4.1 and 4.2 above, the Exercise Price shall be adjusted (to the nearest
cent) by multiplying such Exercise Price immediately prior to such adjustment by
a fraction (x) the numerator of which shall be the number of shares of Common
Stock purchasable upon the exercise of the Warrants immediately prior to such
adjustment, and (y) the denominator of which shall be the number of shares of
Common Stock so purchasable immediately thereafter.

4.4. Replacement of Securities upon Reorganization, etc. In case of any
reclassification or reorganization of the outstanding shares of Common Stock
(other than a change covered by Sections 4.1 or 4.2 hereof or that solely
affects the par value of the Common Stock), or in the case of any merger or
consolidation of the Company with or into another corporation (other than a
consolidation or merger in which the Company is the continuing corporation and
that does not result in any reclassification or reorganization of the
outstanding Common Stock), or in the case of any sale or conveyance to another
corporation or entity of the assets or other property of the Company as an
entirety or substantially as an entirety in connection with which the Company is
dissolved, the Warrant holders shall thereafter have the right to purchase and
receive, upon the basis and upon the terms and conditions specified in the
Warrants and in lieu of the shares of Common Stock of the Company immediately
theretofore purchasable and receivable upon the exercise of the rights
represented thereby, the kind and amount of shares of stock or other securities
or property (including cash) receivable upon such reclassification,
reorganization, merger or consolidation, or upon a dissolution following any
such sale or transfer, that the Warrant holder would have received if such
Warrant holder had exercised his, her or its Warrant(s) immediately prior to
such event; and if any reclassification also results in a change in the Common
Stock covered by Sections 4.1 or 4.2, then such adjustment shall be made
pursuant to Sections 4.1, 4.2, 4.3 and this Section 4.4. The provisions of this
Section 4.4 shall similarly apply to successive reclassifications,
reorganizations, mergers or consolidations, sales or other transfers.

4.5. Notices of Changes in Warrant. Upon every adjustment of the Exercise Price
or the number of shares issuable upon exercise of a Warrant, the Company shall
give written notice thereof to the Warrant Agent, which notice shall state the
Exercise Price resulting from such adjustment and the increase or decrease, if
any, in the number of shares purchasable at such price upon the exercise of a
Warrant, setting forth in reasonable detail the method of calculation and the
facts upon which such calculation is based. Upon the occurrence of any event
specified in Sections 4.1, 4.2, 4.3, or 4.4, then, in any such event, the
Company shall give written notice to each Warrant holder, at the last address
set forth for such holder in the Warrant Register, of the record date or the
effective date of the event. Failure to give such notice, or any defect therein,
shall not affect the legality or validity of such event. The Warrant Agent shall
have no obligation under any section of this Agreement to determine whether an
adjustment event has occurred or to calculate any of the adjustments set forth
herein.

4.6. No Fractional Warrants or Shares. No fractional Warrants will be issued
hereunder. Additionally, notwithstanding any provision contained in this
Agreement to the contrary, the Company shall not issue fractional shares upon
exercise of Warrants. If, by reason of any adjustment made pursuant to this
Section 4, the holder of any Warrant would be entitled, upon the exercise of
such Warrant, to receive a fractional interest in a share, the Company shall,
upon such exercise, round up to the nearest whole number of shares of Common
Stock to be issued to the Warrant holder.

 

6



--------------------------------------------------------------------------------

4.7. No Change in Warrant Terms on Adjustment. Irrespective of any adjustments
pursuant to this Section 4, Warrants theretofore or thereafter issued may
continue to express the same prices and number of Common Stock issuable upon
exercise as are stated in the similar Warrants issuable initially, or at some
subsequent time, pursuant to this Agreement, and the Exercise Price and such
number of Common Stock issuable upon exercise specified thereon shall be deemed
to have been so adjusted.

4.8. Other Events. In case any event shall occur affecting the Company as to
which none of the provisions of preceding subsections of this Section 4 are
strictly applicable, but which would require an adjustment to the terms of the
Warrants in order to (i) avoid an adverse impact on the Warrants and
(ii) effectuate the intent and purpose of this Section 4, then, in each such
case, the Company shall appoint a firm of independent public accountants,
investment banking or other appraisal firm of recognized national standing,
which shall give its good faith opinion as to whether or not any adjustment to
the rights represented by the Warrants is necessary to effectuate the intent and
purpose of this Section 4 and, if they determine that an adjustment is
necessary, the terms of such adjustment; provided, however, that under no
circumstances shall the Warrants be adjusted pursuant to this Section 4 as a
result of any issuances of securities in connection with a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities. The
Company shall adjust the terms of the Warrants in a manner that is consistent
with any adjustment recommended in such opinion.

5. Transfer and Exchange of Warrants.

5.1. Transfer and Exchange of Global Warrant Certificates or Beneficial
Interests Therein. The transfer and exchange of Global Warrant Certificates or
beneficial interests therein shall be effected through the Depository, in
accordance with the terms of this Agreement and the procedures of the
Depository.

5.2. Exchange of a Beneficial Interest in a Global Warrant Certificate for a
Direct Registration Warrant. Any registered holder of a beneficial interest in
any whole number of Warrants represented by a Global Warrant Certificate may,
upon request, exchange such beneficial interest for a Direct Registration
Warrant. Upon receipt by the Warrant Agent from the Depository or its nominee of
written instructions or such other form of instructions as is customary for the
Depository on behalf of any Person having a beneficial interest in a Global
Warrant Certificate, and all other necessary information, the Warrant Agent
shall cause, in accordance with the standing instructions and procedures
existing between the Depository and the Warrant Agent, the number of Warrants
represented by the Global Warrant Certificate to be reduced by the number of
Warrants to be represented by a Direct Registration Warrant, as the case may be,
to be issued in exchange for the beneficial interest of such Person in the
Global Warrant Certificate and, following such reduction, the Warrant Agent
shall register such Direct Registration Warrants in accordance with such written
instructions and deliver to such holder a Warrant Statement.

 

7



--------------------------------------------------------------------------------

5.3. Transfer and Exchange of Direct Registration Warrants. The transfer and
exchange of Direct Registration Warrants shall be effected in accordance with
the terms of this Agreement and the procedures of the Warrant Agent, and the
Warrant Agent shall register the transfer or make the exchange as requested if
(x) its customary requirements for such transactions are met and (y) such
transfer or exchange otherwise is not prohibited by this Agreement; provided,
however, that the Warrant Agent has received a written instruction of transfer
or exchange, as applicable, including a completed form of assignment
substantially in the form attached as Exhibit B hereto duly signed by the
registered holder thereof or by the duly appointed legal representative thereof
or by his attorney, duly authorized in writing, such signature to be guaranteed
by a participant in a Medallion Signature Guarantee Program at a guarantee level
acceptable to the Warrant Agent. Upon any such registration of transfer, a new
Warrant Statement shall be issued to the transferee

5.4. Restrictions on Transfer and Exchange of Direct Registration Warrants for a
Beneficial Interest in a Global Warrant Certificate. A Direct Registration
Warrant may not be exchanged for a beneficial interest in a Global Warrant
Certificate except upon satisfaction of the requirements set forth below, and
provided that any such Warrants exchanged shall not be subject to any vesting
requirements or transfer restrictions under applicable securities laws. Upon
receipt by the Warrant Agent of appropriate instruments of transfer with respect
to a Direct Registration Warrant, in form satisfactory to the Warrant Agent,
together with written instructions directing the Warrant Agent to make, or to
direct the Depository to make, an endorsement on the Global Warrant Certificate
to reflect an increase in the number of Warrants represented by the Global
Warrant Certificate equal to the number of Warrants represented by such Direct
Registration Warrant, and all other necessary information, then the Warrant
Agent shall cancel such Direct Registration Warrant on the Warrant Register and
cause, or direct the Depository to cause, in accordance with the standing
instructions and procedures existing between the Depository and the Warrant
Agent, the number of Warrants represented by the Global Warrant Certificate to
be increased accordingly, and shall cause such Warrants to be credited to the
account of the transferee at the Depository designated pursuant to the foregoing
instructions. If no Global Warrant Certificates are then outstanding, the
Company shall issue and the Warrant Agent shall either manually or by facsimile
countersign a new Global Warrant Certificate representing the appropriate number
of Warrants.

5.5. Restrictions on Transfer and Exchange of Global Warrant Certificates.
Notwithstanding any other provisions of this Agreement (other than the provision
set forth in Section 5.6), a Global Warrant Certificate may not be transferred
as a whole except by the Depository to a nominee of the Depository or by a
nominee of the Depository to the Depository or another nominee of the Depository
or by the Depository or any such nominee to a successor Depository or a nominee
of such successor Depository.

5.6. Cancellation of Global Warrant Certificates and Direct Registration
Warrants. At such time as all beneficial interests in Global Warrant
Certificates and Direct Registration Warrants have been exchanged for Common
Stock in accordance herewith, redeemed, repurchased or cancelled, all Global
Warrant Certificates shall be returned to, or cancelled and retained pursuant to
applicable law by, the Company, upon written instructions from the Company
reasonably satisfactory to the Warrant Agent.

 

8



--------------------------------------------------------------------------------

The Global Warrant Certificates, and all beneficial interests therein, will be
exchanged by the Company for Direct Registration Warrant if the Company delivers
to the Warrant Agent notice from the Depository that it is unwilling or unable
to continue to act as Depository or that it is no longer a clearing agency
registered under the Securities Exchange Act of 1934, as amended, and, in either
case, a successor Depository is not appointed by the Company within one hundred
and twenty (120) days after the date of such notice from the Note Depository.
Upon the occurrence of the event described in the preceding sentence, the
Warrant Agent shall cancel the affected Global Warrant Certificates, and the
Warrant Agent shall issue Direct Registration Warrants in such names as the
Depository shall instruct the Warrant Agent and new Warrant Statements to any
holder of beneficial interests in the Global Warrant Certificates so cancelled.

5.7. Obligations with Respect to Transfers and Exchanges of Warrants.

(a) To permit registrations of transfers and exchanges, the Company shall
execute and the Warrant Agent is hereby authorized to countersign, in accordance
with the provisions of this Section 5, Global Warrant Certificates, as required
pursuant to the provisions of this Section 5.

(b) All Global Warrant Certificates or Direct Registration Warrants issued upon
any registration of transfer or exchange shall be the valid obligations of the
Company, entitled to the same benefits under this Agreement as the Global
Warrant Certificates or Direct Registration Warrants surrendered upon such
registration of transfer or exchange.

(c) So long as the Depository, or its nominee, is the registered owner of a
Global Warrant Certificate, the Depository or such nominee, as the case may be,
will be considered the sole owner or registered holder represented by such
Global Warrant Certificate for all purposes under this Agreement, including,
without limitation, for the purposes of (i) giving notices with respect to such
Warrants and (ii) registering transfers with respect to such Warrants. Neither
the Company nor the Warrant Agent, in its capacity as registrar for such
Warrants, will have any responsibility or liability for any aspect of the
records relating to beneficial interests in a Global Warrant Certificate or for
maintaining, supervising or reviewing any records relating to such beneficial
interests. Notwithstanding the foregoing or anything else in this Agreement to
the contrary, the Depository, as a registered holder of the Warrants represented
by the Global Warrant Certificates, may appoint agents and otherwise authorize
participants to give or take any request, demand, authorization, direction,
notice, consent, waiver or other action which a registered holder of Warrants is
entitled to give or take under this Agreement.

(d) A party requesting transfer of Warrants must provide any evidence of
authority that may be reasonably required by the Warrant Agent, including but
not limited to, a signature guarantee from an eligible guarantor institution
participating in a signature guarantee program approved by the Securities
Transfer Association.

(e) The Warrant Agent shall not undertake the duties and obligations of a stock
transfer agent under this Agreement, or otherwise, including, without
limitation, the duty to receive, issue or transfer shares of the Common Stock.

 

9



--------------------------------------------------------------------------------

5.8. Service Charges. No service charge shall be made for any exchange or
registration of transfer of Warrants.

5.9. Warrant Execution and Countersignature. The Warrant Agent is hereby
authorized to countersign and to deliver, in accordance with the terms of this
Agreement, any Global Warrant Certificates required to be issued hereunder, and
the Company, whenever required by the Warrant Agent, will supply the Warrant
Agent with Global Warrant Certificates duly executed on behalf of the Company
for such purpose.

6. Other Provisions Relating to Rights of Holders of Warrants.

6.1. No Rights as Stockholder. A Warrant does not entitle the registered holder
thereof to any of the rights of a stockholder of the Company, including, without
limitation, the right to receive dividends, or other distributions, exercise any
preemptive rights to vote or to consent or to receive notice as stockholders in
respect of the meetings of stockholders or the election of directors of the
Company or any other matter.

6.2. Lost, Stolen, Mutilated, or Destroyed Warrants. If a Global Warrant
Certificate is lost, stolen, mutilated, or destroyed, the Company and the
Warrant Agent may on such terms as to indemnity or otherwise as they may in
their discretion impose (which shall, in the case of a mutilated Global Warrant
Certificate, include the surrender thereof), issue a new Global Warrant
Certificate of like denomination, tenor, and date as the Global Warrant
Certificate so lost, stolen, mutilated, or destroyed. Any such new Global
Warrant Certificate shall constitute a substitute contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated, or destroyed
Warrant shall be at any time enforceable by anyone.

6.3. Reservation of Shares of Common Stock. The Company shall at all times
reserve and keep available a number of its authorized but unissued shares of
Common Stock that will be sufficient to permit the exercise in full of all
outstanding Warrants issued pursuant to this Agreement.

7. Concerning the Warrant Agent and Other Matters.

7.1. Payment of Taxes. The Company will from time to time promptly pay all taxes
and charges that may be imposed upon the Company or the Warrant Agent in respect
of the issuance or delivery of shares of Common Stock upon the exercise of
Warrants. The Company shall not, however, be required to pay any tax or
governmental charge which may be payable in respect of any transfer involved in
the transfer or delivery of a Global Warrant Certificate or the issuance of
Common Stock in a name other than that of the holder of a Warrant. The Warrant
Agent may refrain from registering any such transfer or delivery of a Global
Warrant Certificate or the issuance or delivery of shares of Common Stock upon
exercise of Warrants until any such tax or governmental charge shall have been
paid (any such tax or governmental charge being payable by the holder of a
Warrant at the time of surrender) or until it has been established to the
Company’s and the Warrant Agent’s reasonable satisfaction that no such tax or
governmental charge is due.

 

10



--------------------------------------------------------------------------------

7.2. Resignation, Consolidation, or Merger of Warrant Agent.

7.2.1. Appointment of Successor Warrant Agent. The Warrant Agent, or any
successor to it hereafter appointed, may resign its duties and be discharged
from all further duties and liabilities hereunder after giving sixty (60) days’
notice in writing to the Company. If the office of the Warrant Agent becomes
vacant by resignation or incapacity to act or otherwise, the Company shall
appoint in writing a successor Warrant Agent in place of the Warrant Agent. If
the Company shall fail to make such appointment within a period of thirty
(30) days after it has been notified in writing of such resignation or
incapacity by the Warrant Agent or by the holder of the Warrant (who shall, with
such notice, submit his Warrant for inspection by the Company), then the holder
of any Warrant may apply to the Supreme Court of the State of New York for the
County of New York for the appointment of a successor Warrant Agent at the
Company’s cost. Any successor Warrant Agent, whether appointed by the Company or
by such court, shall be a corporation organized and existing under the laws of
the State of New York, in good standing and having its principal office in the
Borough of Manhattan, City and State of New York, and authorized under such laws
to exercise corporate trust powers and subject to supervision or examination by
federal or state authority. After appointment, any successor Warrant Agent shall
be vested with all the authority, powers, rights, immunities, duties, and
obligations of its predecessor Warrant Agent with like effect as if originally
named as Warrant Agent hereunder, without any further act or deed; but if for
any reason it becomes necessary or appropriate, the predecessor Warrant Agent
shall execute and deliver, at the expense of the Company, an instrument
transferring to such successor Warrant Agent all the authority, powers, and
rights of such predecessor Warrant Agent hereunder; and upon request of any
successor Warrant Agent the Company shall make, execute, acknowledge, and
deliver any and all instruments in writing for more fully and effectually
vesting in and confirming to such successor Warrant Agent all such authority,
powers, rights, immunities, duties, and obligations.

7.2.2. Notice of Successor Warrant Agent. In the event a successor Warrant Agent
shall be appointed, the Company shall give notice thereof to (x) the predecessor
Warrant Agent, (y) the transfer agent for the shares of Common Stock and
(z) each registered holder of Warrants (by first class mail, postage prepaid) at
such holder’s last address as shown on the register of the Warrant Agent, in
each case, not later than the effective date of any such appointment.

7.2.3. Merger or Consolidation of Warrant Agent. Any corporation or other entity
into which the Warrant Agent may be merged or with which it may be consolidated
or any corporation or other entity resulting from any merger or consolidation to
which the Warrant Agent shall be a party shall be the successor Warrant Agent
under this Agreement without any further act.

7.3. Fees and Expenses of Warrant Agent.

7.3.1. Remuneration. The Company agrees to pay the Warrant Agent reasonable
remuneration for its services as such Warrant Agent hereunder and will reimburse
the Warrant Agent upon demand for all expenditures that the Warrant Agent may
reasonably incur in the execution of its duties hereunder. This section 7.3.1
shall survive the expiration of the Warrants, the termination of this Agreement
and the resignation, replacement or removal of the Warrant Agent.

 

11



--------------------------------------------------------------------------------

7.3.2. Further Assurances. The Company agrees to perform, execute, acknowledge,
and deliver or cause to be performed, executed, acknowledged, and delivered all
such further and other acts, instruments, and assurances as may reasonably be
required by the Warrant Agent for the carrying out or performing of the
provisions of this Agreement.

7.4. Liability of Warrant Agent.

7.4.1. Reliance on Company Statement. Whenever in the performance of its duties
under this Agreement, the Warrant Agent shall deem it necessary or desirable
that any fact or matter be proved or established by the Company prior to taking
or suffering any action hereunder, such fact or matter (unless other evidence in
respect thereof be herein specifically prescribed) may be deemed to be
conclusively proved and established by a statement signed by the Chief Executive
Officer or Chairman of the Board of Directors of the Company and delivered to
the Warrant Agent. The Warrant Agent and its agents and subcontractors shall not
be liable and shall be indemnified by Company for any action taken, suffered or
omitted to be taken by Warrant Agent in reliance upon any Company instructions.
The Warrant Agent shall not be held to have notice of any change of authority of
any person, until receipt of written notice thereof from Company. The last two
sentences of this section 7.4.1 shall survive the expiration of the Warrants,
the termination of this Agreement and the resignation, replacement or removal of
the Warrant Agent.

7.4.2. Indemnity. The Warrant Agent shall be liable hereunder only for its own
gross negligence, willful misconduct or bad faith (each as determined by a
final, non-appealable judgment of a court of competent jurisdiction). The
Company agrees to indemnify the Warrant Agent and save it harmless against any
and all liabilities, including judgments, costs and reasonable counsel fees, for
any action taken, suffered or omitted to be taken by the Warrant Agent in the
execution of this Agreement except as a result of the Warrant Agent’s gross
negligence, willful misconduct, or bad faith (each as determined by a final,
non-appealable judgment of a court of competent jurisdiction). The Warrant Agent
may execute and exercise any of the rights and powers hereby vested in it or
perform any duty hereunder either itself or by or through its attorneys, agents
or employees, and the Warrant Agent shall not be answerable or accountable for
any act, omission, default, neglect or misconduct of any such attorneys, agents
or employees or for any loss to the Company resulting from any such act,
omission, default, neglect or misconduct, absent gross negligence, willful
misconduct or bad faith in the selection and continued employment thereof (each
as determined by a final, non-appealable judgment of a court of competent
jurisdiction). No provision of this Agreement shall require the Warrant Agent to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or in the exercise any of its rights
or powers if it reasonably believes that repayment of such funds or adequate
indemnification against such risk or liability is not reasonably assured to it.
The Warrant Agent may at any time consult with legal counsel satisfactory to it,
and the opinion or advice of such counsel shall be full and complete
authorization and protection to the Warrant Agent and the Warrant Agent shall
incur no liability as to any action taken, suffered or omitted to be taken by it
in accordance with such opinion or advice. This section 7.4.2 shall survive the
expiration of the Warrants, the termination of this Agreement and the
resignation, replacement or removal of the Warrant Agent.

 

12



--------------------------------------------------------------------------------

7.4.3. Exclusions. The Warrant Agent shall have no responsibility with respect
to the validity of this Agreement or with respect to the validity or execution
of any Warrant (except its countersignature thereof); nor shall it be
responsible for any breach by the Company of any covenant or condition contained
in this Agreement or in any Warrant; nor shall it be responsible to make any
adjustments required under the provisions of Section 4 hereof or responsible for
the manner, method, or amount of any such adjustment or the ascertaining of the
existence of facts that would require any such adjustment; nor shall it by any
act hereunder be deemed to make any representation or warranty as to the
authorization or reservation of any shares of Common Stock to be issued pursuant
to this Agreement or any Warrant or as to whether any shares of Common Stock
will, when issued, be valid and fully paid and nonassessable. This section 7.4.3
shall survive the expiration of the Warrants, the termination of this Agreement
and the resignation, replacement or removal of the Warrant Agent.

7.4.4. Consequential Damages. Neither party to this Agreement shall be liable to
the other party for any consequential, indirect, special or incidental damages
under any provisions of this Agreement or for any consequential, indirect,
punitive, special or incidental damages arising out of any act or failure to act
hereunder even if that party has been advised of or has foreseen the possibility
of such damages. This section 7.4.4 shall survive the expiration of the
Warrants, the termination of this Agreement and the resignation, replacement or
removal of the Warrant Agent.

7.5. Acceptance of Agency. The Warrant Agent hereby accepts the agency
established by this Agreement and agrees to perform the same upon the express
terms and conditions herein set forth and among other things, shall account
promptly to the Company with respect to Warrants exercised and concurrently
account for, and pay to the Company, all monies received by the Warrant Agent
for the purchase of shares of Common Stock through the exercise of Warrants.

7.6. Limitation of Liability. Notwithstanding anything contained herein to the
contrary, the Warrant Agent’s aggregate liability during any term of this
Agreement with respect to, arising from, or arising in connection with this
Agreement, or from all services provided or omitted to be provided under this
Agreement, whether in contract, or in tort, or otherwise, is limited to, and
shall not exceed, the amounts paid hereunder by the Company to the Warrant Agent
as fees and charges, but not including reimbursable expenses. This section 7.6
shall survive the expiration of the Warrants, the termination of this Agreement
and the resignation, replacement or removal of the Warrant Agent.

8. Miscellaneous Provisions.

8.1. Successors. All the covenants and provisions of this Agreement by or for
the benefit of the Company or the Warrant Agent shall bind and inure to the
benefit of their respective successors and assigns.

8.2. Notices. Any notice, statement or demand authorized by this Agreement to be
given or made by the Warrant Agent or by the holder of any Warrant to or on the
Company shall be sufficiently given when so delivered if by hand or overnight
delivery or if sent by certified mail or private courier service within five
(5) days after deposit of such notice, postage prepaid, addressed (until another
address is filed in writing by the Company with the Warrant Agent), as follows:

 

13



--------------------------------------------------------------------------------

c/o Ditech Holding Corporation

3000 Bayport Drive, Suite 1100

Tampa, Florida 33607

Fax No.: (813) 281-5635

Attention: General Counsel

Any notice, statement or demand authorized by this Agreement to be given or made
by the holder of any Warrant or by the Company to or on the Warrant Agent shall
be sufficiently given when so delivered if by hand or overnight delivery or if
sent by certified mail or private courier service within five days after deposit
of such notice, postage prepaid, addressed (until another address is filed in
writing by the Warrant Agent with the Company), as follows:

Computershare Inc.

250 Royall Street

Canton, MA 02021

Attn: Corp Actions Relationship Manager

8.3. Applicable Law. The validity, interpretation, and performance of this
Agreement and of the Warrants shall be governed in all respects by the laws of
the State of New York, without giving effect to conflicts of law principles that
would result in the application of the substantive laws of another jurisdiction.
The Company hereby agrees that any action, proceeding or claim against it
arising out of or relating in any way to this Agreement shall be brought and
enforced in the courts of the State of New York or the United States District
Court for the Southern District of New York, and irrevocably submits to such
jurisdiction, which jurisdiction shall be exclusive. The Company hereby waives
any objection to such exclusive jurisdiction and that such courts represent an
inconvenient forum. Any such process or summons to be served upon the Company
may be served by transmitting a copy thereof by registered or certified mail,
return receipt requested, postage prepaid, addressed to it at the address set
forth in Section 9.2 hereof. Such mailing shall be deemed personal service and
shall be legal and binding upon the Company in any action, proceeding or claim.

8.4. Persons Having Rights under this Agreement. Nothing in this Agreement
expressed and nothing that may be implied from any of the provisions hereof is
intended, or shall be construed, to confer upon, or give to, any person or
corporation other than the parties hereto and the registered holders of the
Warrants.

8.5. Examination of the Warrant Agreement. A copy of this Agreement shall be
available at all reasonable times at the office of the Warrant Agent in Canton,
Massachusetts, for inspection by the registered holder of any Warrant. The
Warrant Agent may require any such holder to submit his Warrant for inspection
by it.

8.6. Counterparts. This Agreement may be executed in any number of original or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

14



--------------------------------------------------------------------------------

8.7. Effect of Headings. The section headings herein are for convenience only
and are not part of this Agreement and shall not affect the interpretation
thereof.

8.8. Amendments. This Agreement may be amended by the parties hereto without the
consent of any registered holder for the purpose of curing any ambiguity, or of
curing, correcting or supplementing any defective provision contained herein or
adding or changing any other provisions with respect to matters or questions
arising under this Agreement as the parties may deem necessary or desirable and
that the parties deem shall not adversely affect the interest of the registered
holders. All other modifications or amendments, including any amendment to
increase the Exercise Price or shorten the Exercise Period, shall require the
written consent or vote of the registered holders of a majority of the then
outstanding Warrants. Notwithstanding the foregoing, the Company may extend the
duration of the Exercise Period pursuant to Section 3.2 without the consent of
the registered holders. In addition, as a condition precedent to the Warrant
Agent’s execution of any amendment, the Company shall deliver to the Warrant
Agent a certificate from a duly authorized officer of the Company that states
that the proposed amendment is in compliance with the terms of this Section 8.8;
provided, however, that the Warrant Agent may, but shall not be required to,
execute any amendment that adversely affects the Warrant Agent’s own rights,
duties or immunities hereunder.

8.9. Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

8.10. Confidentiality. The Warrant Agent and the Company agree that all books,
records, information and data pertaining to the business of the other party,
including inter alia, personal, non-public warrant holder information, which are
exchanged or received pursuant to the negotiation or the carrying out of this
Agreement including the fees for services set forth in the attached schedule
shall remain confidential, and shall not be voluntarily disclosed to any other
person, except as may be required by law, including, without limitation,
pursuant to subpoenas from state or federal government authorities (e.g., in
divorce and criminal actions).

8.11. Force Majeure. Notwithstanding anything to the contrary contained herein,
the Warrant Agent will not be liable for any delays or failures in performance
resulting from acts beyond its reasonable control including, without limitation,
acts of God, terrorist acts, shortage of supply, breakdowns or malfunctions,
interruptions or malfunction of computer facilities, or loss of data due to
power failures or mechanical difficulties with information storage or retrieval
systems, labor difficulties, war, or civil unrest.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the day and year first above written.

 

DITECH HOLDING CORPORATION     By:  

/s/ Cheryl A. Collins

Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer

 

COMPUTERSHARE TRUST COMPANY, N.A., and COMPUTERSHARE INC.,

On behalf of both entities

as Warrant Agent

    By:  

/s/ Dan DeWeever

Name:   Dan DeWeever   Title:   Product Director



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF FACE OF GLOBAL WARRANT CERTIFICATE

This Global Warrant Certificate is deposited with or on behalf of The Depository
Trust Company (the “Depository”) or its nominee in custody for the benefit of
the beneficial owners hereof, and is not transferable to any person under any
circumstances except that (i) this Global Warrant Certificate may be delivered
to the Warrant Agent for cancellation pursuant to Section 5.6 of the Warrant
Agreement and (ii) this Global Warrant Certificate may be transferred pursuant
to Section 5.5 of the Warrant Agreement and as set forth below.

TRANSFERS OF THIS GLOBAL WARRANT CERTIFICATE SHALL BE LIMITED TO TRANSFERS IN
WHOLE, BUT NOT IN PART, TO NOMINEES OF THE DEPOSITORY OR TO A SUCCESSOR THEREOF
OR SUCH SUCCESSOR’S NOMINEE OR AS OTHERWISE PERMITTED IN SECTION 5.5 OF THE
WARRANT AGREEMENT, AND TRANSFERS OF BENEFICIAL INTERESTS IN THIS GLOBAL WARRANT
CERTIFICATE SHALL BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE
RESTRICTIONS SET FORTH IN SECTION 5 OF THE WARRANT AGREEMENT.

No registration or transfer of the securities issuable pursuant to the exercise
of the Warrant will be recorded on the books of the Company until such
provisions have been complied with.

To the extent that any provision hereof conflicts with any provision of the
Warrant Agreement, the provision in the Warrant Agreement shall control.



--------------------------------------------------------------------------------

CUSIP No. 25501G 121

ISIN No. US25501G1215

WARRANTS TO PURCHASE

SHARES OF COMMON STOCK

DITECH HOLDING CORPORATION

GLOBAL WARRANT TO PURCHASE COMMON STOCK

VOID AFTER 5:00 P.M., New York City Time, February 9, 2028

This Global Warrant Certificate (“Warrant Certificate”) certifies that Cede &
Co., or its registered assigns is the registered holder of 5,747,581 Warrants
(the “Warrants”) of Ditech Holding Corporation, a Maryland corporation (the
“Company”), to purchase shares (the “Shares”) of common stock, par value $0.01
per share (the “Common Stock”), of the Company. The Warrants expire at 5:00
p.m., New York City time, on the ten year anniversary of the Effective Date
(such date, the “Expiration Date”), and each Warrant entitles the holder to
purchase from the Company one fully paid and non-assessable Share at the
exercise price (the “Exercise Price”), payable to the Company either by wire
transfer in immediately available funds of the aggregate Exercise Price to an
account of the Warrant Agent specified in writing by the Warrant Agent for such
purpose, no later than 5:00 p.m., New York City time, on the business day
immediately prior to the settlement date, which settlement date is three
Business Days after a Warrant Exercise Notice is delivered (the “Settlement
Date”). The initial Exercise Price shall be $28.25.

In lieu of paying the Exercise Price as set forth in the preceding paragraph,
subject to the provisions of the Warrant Agreement (as defined on the reverse
hereof), the Warrants shall entitle the holder thereof, at the election of such
holder, to exercise the Warrants by authorizing the Company to withhold from
issuance a number of Shares issuable upon exercise of the Warrants which when
multiplied by the Fair Market Value of the Common Stock is equal to the
aggregate price for the number of Shares for which the Warrants are being
exercised at the Exercise Price (assuming the Exercise Price for all such Shares
was being paid in cash), and such withheld shares shall no longer be issuable
under the Warrants.

The Exercise Price and the number of Shares purchasable upon exercise of the
Warrants are subject to adjustment upon the occurrence of certain events as set
forth in the Warrant Agreement, which adjustments shall be reflected on the
“Schedule of Increases or Decreases in Global Warrant Certificate” attached
hereto.

To the extent that any provision hereof conflicts with any provision of the
Warrant Agreement, the provision in the Warrant Agreement shall control.

Warrants may only be exercised during the Exercise Period.

After 5:00 p.m., New York City time, on the Expiration Date, the Warrants will
become wholly void and of no value.



--------------------------------------------------------------------------------

No Rights as Stockholders. Prior to the exercise or conversion hereof into
Shares, except as expressly set forth in the Warrant Agreement, the Warrants
evidenced by this Warrant Certificate do not entitle the registered holder or
the owner of any beneficial interest in such Warrants to any rights as a
stockholder of the Company, including, without limitation, any rights to vote,
to receive dividends or other distributions, to exercise any preemptive right,
or to receive notice as stockholders in respect of any meetings of stockholders

REFERENCE IS HEREBY MADE TO THE FURTHER PROVISIONS OF THIS WARRANT CERTIFICATE
SET FORTH ON THE REVERSE HEREOF. SUCH FURTHER PROVISIONS SHALL FOR ALL PURPOSES
HAVE THE SAME EFFECT AS THOUGH FULLY SET FORTH AT THIS PLACE.

This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent.

IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be
executed by its duly authorized officer.

 

Dated:                                                                      

  

DITECH HOLDING CORPORATION

 

By:                                                                          

Name:

Title:

 

COMPUTERSHARE TRUST COMPANY,

N.A., and COMPUTERSHARE INC.,

On behalf of both entities By:                                     
                                    Name: Title:



--------------------------------------------------------------------------------

FORM OF REVERSE OF GLOBAL WARRANT CERTIFICATE

DITECH HOLDING CORPORATION

The Warrants evidenced by this Warrant Certificate are a part of a duly
authorized issue of Warrants to purchase shares of Common Stock issued pursuant
to that certain Warrant Agreement, dated as of February 9, 2018 (the “Warrant
Agreement”), duly executed and delivered by the Company and Computershare Inc.,
a Delaware corporation, and its wholly-owned subsidiary, Computershare Trust
Company, N.A., a federally chartered trust company (collectively the “Warrant
Agent”). The Warrant Agreement hereby is incorporated by reference in and made a
part of this instrument and is hereby referred to for a description of the
rights, limitation of rights, obligations, duties and immunities thereunder of
the Warrant Agent, the Company and the holders (the words “holders” or “holder”
meaning the registered holders or registered holder) of the Warrants. A copy of
the Warrant Agreement may be inspected at the Warrant Agent’s office and is
available upon written request addressed to the Company. All capitalized terms
used on the face of this Warrant Certificate but not defined herein and are
defined in the Warrant Agreement shall have the meanings assigned to them
therein.

Warrants may be exercised to purchase Warrant Shares from the Company from the
date of the Warrant Agreement through 5:00 p.m., New York City time, on the
Expiration Date, at the Exercise Price set forth on the face hereof, subject to
adjustment as described in the Warrant Agreement. Subject to the terms and
conditions set forth herein and in the Warrant Agreement, the holder of the
Warrants evidenced by this Warrant Certificate may exercise such Warrants by:

(i) providing written notice of such election (“Warrant Exercise Notice”) to
exercise the Warrants to the Company and the Warrant Agent at the addresses set
forth in the Warrant Agreement, by hand or by facsimile, no later than 5:00
p.m., New York City time, on the Expiration Date, which Warrant Exercise Notice
shall substantially be in the form of an election to purchase shares of Common
Stock set forth herein, properly completed and executed by the holder;
(ii) delivering no later than 5:00 p.m., New York City time, on the Business Day
immediately prior to the Settlement Date, the Warrants to the Warrant Agent (by
book-entry transfer through the facilities of the Depository); and (iii) paying
the Exercise Price, together with any applicable taxes and governmental charges.

In lieu of paying the Exercise Price as set forth in the preceding paragraph,
subject to the provisions of the Warrant Agreement, the Warrants shall entitle
the holder thereof, at the election of such holder, to exercise the Warrants by
authorizing the Company to withhold from issuance a number of shares of Common
Stock issuable upon exercise of the Warrants which when multiplied by the Fair
Market Value of the Common Stock is equal to the aggregate price for the number
of Shares for which the Warrants are being exercised at the Exercise Price
(assuming the Exercise Price for all such Shares was being paid in cash), and
such withheld shares shall no longer be issuable under the Warrants.

In the event that upon any exercise of the Warrants evidenced hereby the number
of shares of Common Stock actually purchased shall be less than the total number
of shares of Common Stock purchasable upon exercise of the Warrants evidenced
hereby, there shall be issued to the holder hereof, or such holder’s assignee, a
new Warrant Certificate evidencing Warrants to purchase the shares of Common
Stock not so purchased or appropriate adjustment shall be made



--------------------------------------------------------------------------------

in the “Schedule of Increases or Decreases in Global Warrant Certificate”
annexed hereto. No adjustment shall be made for any cash dividends on any shares
of Common Stock issuable upon exercise of Warrants. After 5:00 p.m., New York
City time on the Expiration Date, unexercised Warrants shall become wholly void
and of no value.

The Company shall not be required to issue fractional shares of Common Stock or
any certificates that evidence fractional Shares.

No Warrants may be sold, exchanged or otherwise transferred in violation of the
Securities Act of 1933, as amended, or applicable state securities laws.

The Company and Warrant Agent may deem and treat the registered holder hereof as
the absolute owner of this Warrant Certificate (notwithstanding any notation of
ownership or other writing hereon made by anyone) for the purpose of any
exercise hereof and for all other purposes, and neither the Company nor the
Warrant Agent shall be affected by any notice to the contrary.

[Balance of page intentionally remains blank]



--------------------------------------------------------------------------------

[TO BE ATTACHED TO GLOBAL WARRANT CERTIFICATE]

SCHEDULE OF INCREASES OR DECREASES IN GLOBAL WARRANT CERTIFICATE

The following increases or decreases in this Global Warrant have been made:

 

Date

  

Amount of
decrease in the
number of
Warrants
represented by
this Global
Warrant

  

Amount of
increase in the
number of
Warrants
represented by
this Global
Warrant

  

Number of
Warrants
represented by
this Global
Warrant
following
such decrease
or increase

  

Amount of
decrease in the
number of
shares
issuable upon
exercise of the
Warrants
represented by
this Global
Warrant

  

Amount of
increase in
number of
shares
issuable upon
exercise of the
Warrants
represented by
this Global
Warrant

  

Number of
shares
issuable upon
exercise of the
Warrants
represented by
this Global
Warrant
following
such decrease
or increase

  

Signature of
authorized
officer of the
Warrant
Agent



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF ELECTION TO EXERCISE WARRANT FOR

WARRANT HOLDERS HOLDING WARRANTS

THROUGH THE DEPOSITORY TRUST COMPANY

TO BE COMPLETED BY DIRECT PARTICIPANT

IN THE DEPOSITORY TRUST COMPANY

DITECH HOLDING CORPORATION

Warrants to Purchase                         Shares of Common Stock

(TO BE EXECUTED UPON EXERCISE OF THE WARRANT)

The undersigned hereby irrevocably elects to exercise the right, represented by
Warrants to purchase shares of Common Stock of Ditech Holding Corporation (the
“Company”) held for its benefit through the book-entry facilities of The
Depository Trust Company (the “Depository”), to purchase                  newly
issued shares of Common Stock of the Company at the initial Exercise Price of
$28.25 per share.

The undersigned represents, warrants and promises that it has the full power and
authority to exercise and deliver the Warrants exercised hereby. The undersigned
represents, warrants and promises that it has delivered or will deliver in
payment for such shares $                     by wire transfer in immediately
available funds of the aggregate Exercise Price to an account of the Warrant
Agent specified in writing by the Warrant Agent for such purpose or through a
cashless exercise (as described below), no later than 5:00 p.m., New York City
time, on the Business Day immediately prior to the Settlement Date.

☐Please check if the undersigned, in lieu of paying the Exercise Price as set
forth in the preceding paragraph, elects to exercise Warrants by authorizing the
Company to withhold from issuance a number of shares of Common Stock issuable
upon exercise of the Warrants which when multiplied by the Fair Market Value of
the Common Stock is equal to the aggregate price for the number of Shares for
which the Warrants are being exercised at the Exercise Price (assuming the
Exercise Price for all such Shares was being paid in cash), and such withheld
shares shall no longer be issuable under the Warrants.

The undersigned requests that the shares of Common Stock purchased hereby be in
registered form in the authorized denominations, registered in such names and
delivered, all as specified in accordance with the instructions set forth below,
provided that if the shares of Common Stock are evidenced by global securities,
the shares of Common Stock shall be registered in the name of the Depository or
its nominee, to the account of the participant specified herein.

Dated:                                                             



--------------------------------------------------------------------------------

NOTE: THIS EXERCISE NOTICE MUST BE DELIVERED TO THE WARRANT AGENT, PRIOR TO 5:00
P.M., NEW YORK CITY TIME, ON THE EXPIRATION DATE. THE WARRANT AGENT SHALL NOTIFY
YOU (THROUGH THE CLEARING SYSTEM) OF (1) THE WARRANT AGENT’S ACCOUNT AT THE
DEPOSITORY TO WHICH YOU MUST DELIVER YOUR WARRANTS ON THE EXERCISE DATE AND
(2) THE ADDRESS, PHONE NUMBER AND FACSIMILE NUMBER WHERE YOU CAN CONTACT THE
WARRANT AGENT AND TO WHICH WARRANT EXERCISE NOTICES ARE TO BE SUBMITTED.

NAME OF DIRECT PARTICIPANT IN THE
DEPOSITORY:                                       
                                                               

                                                                    
                             (PLEASE PRINT)

ADDRESS:                                                                  
                                         
                                                                               

CONTACT NAME:                                        
                                         
                                         
                                                  

ADDRESS:                                                                  
                                         
                                                                               

 

                                                                    
                                         
                                         
                                                        

TELEPHONE (INCLUDING INTERNATIONAL
CODE):                                        
                                                                      

FAX (INCLUDING INTERNATIONAL CODE):                                        
                                         
                                            

SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER (IF APPLICABLE):

                                                                    
                                         
                                         
                                                        

ACCOUNT FROM WHICH WARRANTS ARE BEING
DELIVERED:                                       
                                                  

DEPOSITORY ACCOUNT NO.:                                        
                                         
                                                                      

WARRANT EXERCISE NOTICES WILL ONLY BE VALID IF DELIVERED IN ACCORDANCE WITH THE
INSTRUCTIONS SET FORTH IN THIS NOTIFICATION (OR AS OTHERWISE DIRECTED), MARKED
TO THE ATTENTION OF “WARRANT EXERCISE”. WARRANT HOLDER DELIVERING WARRANTS, IF
OTHER THAN THE DIRECT DTC PARTICIPANT DELIVERING THIS WARRANT EXERCISE NOTICE:

NAME:                                                                   
                                         
                                         
                                           

            (PLEASE PRINT)

CONTACT NAME:                                        
                                         
                                         
                                                 

TELEPHONE (INCLUDING INTERNATIONAL
CODE):                                        
                                                                     

FAX (INCLUDING INTERNATIONAL CODE):                                        
                                         
                                           

SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER (IF APPLICABLE):



--------------------------------------------------------------------------------

                                                                    
                                         
                                         
                                                        

ACCOUNT TO WHICH THE SHARES OF COMMON STOCK ARE TO BE CREDITED:

                                                                    
                                         
                                         
                                                        

DEPOSITORY ACCOUNT NO.:                                        
                                         
                                                                      

FILL IN FOR DELIVERY OF THE COMMON STOCK, IF OTHER THAN TO THE PERSON DELIVERING
THIS WARRANT EXERCISE NOTICE:

NAME:                                                                   
                                         
                                         
                                             

              (PLEASE PRINT)

ADDRESS:                                                                  
                                         
                                         
                                       

 

                                                                    
                                         
                                         
                                                          

CONTACT

NAME:                                                                   
                                         
                                         
                                             

TELEPHONE (INCLUDING INTERNATIONAL
CODE):                                        
                                                                       

FAX (INCLUDING INTERNATIONAL CODE):                                        
                                         
                                            

SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER (IF APPLICABLE):

                                                                    
                                         
                                         
                                                        

NUMBER OF SHARES OF COMMON STOCK FOR WHICH WARRANT IS BEING EXERCISED

(ONLY ONE EXERCISE PER WARRANT EXERCISE
NOTICE):                                       
                                                       

Signature:                                                                  
                                         
                                         
                                       



--------------------------------------------------------------------------------

Name:                                                                   
                                         
                                         
                                             

Capacity in which Signing:                                       
                                         
                                                                               

Signature Guaranteed

BY:                                                                   
                                         
                                         
                                                 

Signatures must be guaranteed by a participant in a Medallion Signature
Guarantee Program at a guarantee level acceptable to the Company’s transfer
agent.



--------------------------------------------------------------------------------

EXHIBIT A-3

FORM OF ELECTION TO EXERCISE WARRANT FOR

WARRANT HOLDERS HOLDING

DIRECT REGISTRATION WARRANTS

TO BE COMPLETED BY REGISTERED HOLDER

DITECH HOLDING CORPORATION

Warrants to Purchase                          Shares of Common Stock

(TO BE EXECUTED UPON EXERCISE OF THE WARRANT)

The undersigned hereby irrevocably elects to exercise the right, represented by
Warrants to purchase shares of Common Stock of Ditech Holding Corporation (the
“Company”), to purchase                      newly issued shares of Common Stock
of the Company at the initial Exercise Price of $28.25 per share.

The undersigned represents, warrants and promises that it has the full power and
authority to exercise and deliver the Warrants exercised hereby. The undersigned
represents, warrants and promises that it has delivered or will deliver in
payment for such shares $                         by wire transfer in
immediately available funds of the aggregate Exercise Price to an account of the
Warrant Agent specified in writing by the Warrant Agent for such purpose or
through a cashless exercise (as described below), no later than 5:00 p.m., New
York City time, on the Business Day immediately prior to the Settlement Date.

☐Please check if the undersigned, in lieu of paying the Exercise Price as set
forth in the preceding paragraph, elects to exercise Warrants by authorizing the
Company to withhold from issuance a number of shares of Common Stock issuable
upon exercise of the Warrants which when multiplied by the Fair Market Value of
the Common Stock is equal to the aggregate price for the number of Shares for
which the Warrants are being exercised at the Exercise Price (assuming the
Exercise Price for all such Shares was being paid in cash), and such withheld
shares shall no longer be issuable under the Warrants.

The undersigned requests that the shares of Common Stock purchased hereby be in
registered form in the authorized denominations, registered in such names and
delivered, all as specified in accordance with the instructions set forth below,
provided that if the shares of Common Stock are evidenced by global securities,
the shares of Common Stock shall be registered in the name of the Depository or
its nominee, to the account of the participant specified herein.

Dated:                                                                   
                  

NOTE: THIS EXERCISE NOTICE MUST BE DELIVERED TO THE WARRANT AGENT, PRIOR TO 5:00
P.M., NEW YORK CITY TIME, ON THE EXPIRATION DATE. THE WARRANT AGENT SHALL NOTIFY
YOU (THROUGH THE CLEARING SYSTEM) OF (1) THE WARRANT AGENT’S ACCOUNT AT THE
DEPOSITORY TO WHICH YOU MUST

 

A-2-1



--------------------------------------------------------------------------------

DELIVER YOUR WARRANTS ON THE EXERCISE DATE AND (2) THE ADDRESS, PHONE NUMBER AND
FACSIMILE NUMBER WHERE YOU CAN CONTACT THE WARRANT AGENT AND TO WHICH WARRANT
EXERCISE NOTICES ARE TO BE SUBMITTED.

NAME OF DIRECT PARTICIPANT IN THE
DEPOSITORY:                                       
                                                              

                                                                    
                                 (PLEASE PRINT)

ADDRESS:                                                                  
                                         
                                                                             

CONTACT NAME:                                        
                                         
                                         
                                               

ADDRESS:                                                                  
                                         
                                                                             

 

                                                                    
                                         
                                         
                                                     

TELEPHONE (INCLUDING INTERNATIONAL
CODE):                                        
                                                                   

FAX (INCLUDING INTERNATIONAL CODE):                                        
                                         
                                        

SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER (IF APPLICABLE):

                                                                    
                                         
                                         
                                                     

ACCOUNT FROM WHICH WARRANTS ARE BEING
DELIVERED:                                       
                                               

DEPOSITORY ACCOUNT NO.:                                        
                                         
                                                                    

WARRANT EXERCISE NOTICES WILL ONLY BE VALID IF DELIVERED IN ACCORDANCE WITH THE
INSTRUCTIONS SET FORTH IN THIS NOTIFICATION (OR AS OTHERWISE DIRECTED), MARKED
TO THE ATTENTION OF “WARRANT EXERCISE”. WARRANT HOLDER DELIVERING WARRANTS, IF
OTHER THAN THE DIRECT DTC PARTICIPANT DELIVERING THIS WARRANT EXERCISE NOTICE:

NAME:                                                                   
                                         
                                         
                                       

            (PLEASE PRINT)

CONTACT NAME:                                        
                                         
                                         
                                              

TELEPHONE (INCLUDING INTERNATIONAL
CODE):                                        
                                                                 

FAX (INCLUDING INTERNATIONAL CODE):                                        
                                                                                

SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER (IF APPLICABLE):

 

A-2-2



--------------------------------------------------------------------------------

                                                                    
                                         
                                         
                                                        

ACCOUNT TO WHICH THE SHARES OF COMMON STOCK ARE TO BE CREDITED:

                                                                    
                                         
                                         
                                                        

DEPOSITORY ACCOUNT NO.:                                        
                                         
                                                                      

FILL IN FOR DELIVERY OF THE COMMON STOCK, IF OTHER THAN TO THE PERSON DELIVERING
THIS WARRANT EXERCISE NOTICE:

NAME:                                                                   
                                         
                                         
                                           

            (PLEASE PRINT)

ADDRESS:                                                                  
                                         
                                                                               

 

                                                                    
                                         
                                         
                                                       

CONTACT

NAME:                                                                   
                                         
                                         
                                            

TELEPHONE (INCLUDING INTERNATIONAL
CODE):                                        
                                                                     

FAX (INCLUDING INTERNATIONAL CODE):                                        
                                         
                                            

SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER (IF APPLICABLE):

 

                                                                    
                                         
                                         
                                                        

NUMBER OF SHARES OF COMMON STOCK FOR WHICH WARRANT IS BEING EXERCISED

(ONLY ONE EXERCISE PER WARRANT EXERCISE
NOTICE):                                       
                                                          

Signature:                                                                  
                                         
                                         
                                         

 

A-2-3



--------------------------------------------------------------------------------

Name:                                                                   
                                         
                                         
                                             

Capacity in which Signing:                                       
                                         
                                                                                

Signature Guaranteed

BY:                                                                   
                                         
                                         
                                                 

Signatures must be guaranteed by a participant in a Medallion Signature
Guarantee Program at a guarantee level acceptable to the Company’s transfer
agent.

 

A-2-4



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ASSIGNMENT

(TO BE EXECUTED BY THE REGISTERED HOLDER

IF SUCH HOLDER DESIRES TO TRANSFER A WARRANT)

FOR VALUE RECEIVED, the undersigned registered holder hereby sells, assigns and
transfers unto

                                                                    
                                         
                                         
                                                    

Name of Assignee

                                                                    
                                         
                                         
                                                    

Address of Assignee

Warrants to purchase                      shares of Common Stock held by the
undersigned, together with all right, title and interest therein, and does
irrevocably constitute and appoint attorney, to transfer such Warrants on the
books of the Warrant Agent, with full power of substitution.

                                                                    
                                         
                                         
                                                    

Signature

                                                                    
                                         
                                         
                                                    

Date

                                                                    
                                         
                                         
                                                    

Social Security or Other Taxpayer Identification Number of Assignee

SIGNATURE GUARANTEED BY:

                                                                    
                                         
                                         
                                                    

Signatures must be guaranteed by a participant in a Medallion Signature
Guarantee Program at a guarantee level acceptable to the Company’s transfer
agent.